 1 Jose M. Sanchez, City Attorney (SBN: 238467)
   CITY OF MODESTO
 2 1010 10th Street, Suite 6300
   PO BOX 642
 3
   Modesto, CA 95353
 4 Telephone: (209) 577-5284
   Facsimile: (209) 544-8260
 5
   Deborah J. Fox (SBN: 110929)
 6 dfox@meyersnave.com
   David Mehretu (SBN: 269398)
 7 dmehretu@meyersnave.com
   MEYERS NAVE
 8 1999 Harrison Street, 9th Floor
   Oakland, California 94612
 9 Telephone: (510) 808-2000
   Facsimile: (510) 444-1108
10
   Attorneys for Defendants
11 City of Modesto and Dave Wallace

12                                UNITED STATES DISTRICT COURT
13                               EASTERN DISTRICT OF CALIFORNIA
14 JESSE MONTELONGO, an individual;                 Case No. 1:15-CV-01605-TLN-BAM
   VICTORIA MONTELONGO, an individual;
15 THERESA LOZANO, an individual; J.M., a
   minor, by and through his Guardian Ad Litem,
16 RUBY MORALES; E.M., a minor, by and
   through his Guardian Ad Litem, RUBY              STIPULATION AND ORDER
17 MORALES; ALE. M., a minor by and through         REGARDING JOINT STATUS REPORT
   her Guardian Ad Litem, ADOLFO
18 GONZALEZ; ALI. M., a minor by and
   through her Guardian Ad Litem, ADOLFO
19 GONZALEZ; ALA. M., a minor by and                Assigned to: District Judge Troy L. Nunley
   through her Guardian Ad Litem, ADOLFO            Referred to: Magistrate Judge Barbara A.
20 GONZALEZ,                                        McAuliffe
21                 Plaintiffs,
                                                    Trial Date: Not yet set
22         v.
23 The CITY OF MODESTO, a municipal
   corporation; DAVE WALLACE, individually
24 and in his capacity as an officer for the CITY
   OF MODESTO Police Department; and
25 DOES 1-25,

26                 Defendants.
27

28


                STIPULATION AND [PROPOSED] ORDER REGARDING JOINT STATUS REPORT
 1                                             STIPULATION

 2          Defendants the City of Modesto and Officer Dave Wallace (“Modesto” or the “City”) and

 3 Plaintiff Jesse Montelongo (“Montelongo”) (together, the “Parties”) in the above-entitled action,

 4 by and through their respective counsel of record, hereby stipulate and agree as follows:

 5                    On August 29, 2019, briefing was completed on the City’s Motion for Summary

 6 Judgment (Dkt. 86), with the filing of the City’s reply brief (Dkt. 94).

 7                    On June 15, 2021, the Court issued its Order on the City’s summary judgment

 8 motion, in which it dismissed all of the plaintiffs besides Montelongo, and dismissed all claims

 9 besides Montelongo’s use of force claims under Section 1983 and the Bane Act, respectively (Dkt.

10 100) (“Order”).

11                    In the Order, the Court also ordered the Parties to file a Joint Status Report
12 indicating the Parties’ readiness to proceed to trial and with proposed trial dates by July 15, 2021.

13                    Having received the Order, the Parties wish to meet and confer regarding the
14 most efficient means of proceeding with this case, including exploring settlement proceedings,

15 such as a settlement conference (if available) or mediation. However, in order to obtain authority

16 to do so on the part of the City, several stakeholders within the City must be consulted and

17 apprised of the status of this case, and authorization must ultimately be obtained from the City

18 Council.

19                    To facilitate this process, the Parties request a 30-day extension of their deadline
20 to file the Joint Status Report, up to August 16, 2021, and request leave of Court to file as their

21 Joint Status Report a request for referral to a Magistrate Judge for a Settlement Conference should

22 the Parties agree to pursue settlement at this time instead of trial.

23          IT IS SO STIPULATED.
24

25

26

27

28

                                                       2
                        STIPULATION AND ORDER REGARDING JOINT STATUS REPORT
 1 DATED: July 6, 2021                          Respectfully submitted,

 2                                              MEYERS NAVE
 3                                              By:          /s/ David Mehretu
 4                                                    DAVID MEHRETU
                                                      Attorneys for Defendants
 5                                                    CITY OF MODESTO and DAVE WALLACE
 6
     DATED: July 6, 2021                        THE LAW OFFICES OF JOHN L. BURRIS
 7

 8                                              By:          /s/ Dewitt M. Lacy
                                                      DEWITT M. LACY
 9
                                                      Attorneys for Plaintiff
10                                                    JESSE MONTELONGO

11                               Attestation of Concurrence In The Filing
12          The filer, David Mehretu, attests that all other signatories listed on whose behalf this filing
13 is submitted concur in the filing’s content and have authorized the filing.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
                       STIPULATION AND ORDER REGARDING JOINT STATUS REPORT
 1                                                 ORDER

 2          IT IS HEREBY ORDERED that, pursuant to the stipulation of the Parties, which is recited

 3 above, and good cause in support thereof, the Parties shall have a 30 day extension of their

 4 deadline to file the Joint Status Report, up until August 16, 2021, and the Parties may file a

 5 request for referral of this Case to a Magistrate Judge for a Settlement Conference rather than

 6 proposed trial dates should the Parties agree to pursue settlement at this time instead of trial.

 7

 8          IT IS SO ORDERED.

 9 Dated: July 6, 2021

10
                                                               Troy L. Nunley
11                                                             United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
                       STIPULATION AND ORDER REGARDING JOINT STATUS REPORT
